This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1257

                            Laurie Lea Oliveira, petitioner,
                                      Appellant,

                                           vs.

                                  State of Minnesota,
                                     Respondent.

                                 Filed March 14, 2016
                                       Affirmed
                                  Rodenberg, Judge

                             Ramsey County District Court
                               File No. 62-CR-11-916

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

      Considered and decided by Rodenberg, Presiding Judge; Larkin, Judge; and

Hooten, Judge.

                       UNPUBLISHED OPINION

RODENBERG, Judge

      On appeal from the district court’s denial of her petition for postconviction relief

without an evidentiary hearing, appellant Laurie Lea Oliveira argues that her conviction
of second-degree possession of a controlled substance entered after a stipulated-facts trial

should be reversed based on testing deficiencies at the St. Paul Police Department Crime

Lab (SPPDCL). Because appellant waived her right to challenge the sufficiency of the

state’s evidence by submitting the charge to the district court for a stipulated-facts trial,

and because her postconviction petition is both time-barred and Knaffla-barred, we

affirm.

                                           FACTS

          Appellant was arrested in January 2011 and charged with second-degree

possession of a controlled substance after testing by the SPPDCL determined that a white

substance found on her person was methamphetamine weighing 12.08 grams.1 Appellant

moved to suppress evidence of the substance seized, arguing that police did not have

reasonable, articulable suspicion to frisk her, and the frisk exceeded the scope of a legal

weapons frisk under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968). After the district

court denied appellant’s motion, appellant agreed to a stipulated-facts procedure under

Minn. R. Civ. P. 26.01, subd. 4, waiving her jury-trial rights to obtain review of the

pretrial ruling. The district court convicted appellant of the second-degree possession

charge.

          In January 2012, appellant filed her direct appeal. While that appeal was pending,

the SPPDCL came under public scrutiny and was the subject of a Frye-Mack hearing in

an unrelated Dakota County District Court case in July 2012. See Roberts v. State, 856

1
  The facts of this case are set forth in our earlier opinion, and we do not recite them
again here. See State v. Oliveira, No. A12-0151, 2012 WL 6652589 (Minn. App.
Dec. 24, 2012), review denied (Minn. Mar. 19, 2013) (Oliveira I).

                                              2
N.W.2d 287, 289 (Minn. App. 2014) (discussing the discovery of systemic problems and

subsequent audits of the SPPDCL), review denied (Minn. Jan. 28, 2015). Despite the

problems concerning SPPDCL irregularities being widely publicized, appellant did not

request a stay of the appeal proceedings in order to develop a postconviction record

concerning possible testing issues. On December 24, 2012, we affirmed appellant’s

conviction. Oliveira I, 2012 WL 6652589, at *4. The Minnesota Supreme Court denied

review on March 19, 2013. Oliveira I, No. A12-0151 (Minn. Mar. 19, 2013) (order op.).

       On April 2, 2015, appellant filed a petition for postconviction relief, arguing that

evidence of “massive reliability failures” at the SPPDCL requires a new trial. The

postconviction court denied appellant’s petition without conducting an evidentiary

hearing because it determined that the allegations in the petition were waived and the

petition itself was barred. This appeal followed.

                                      DECISION

       A person convicted of a crime who claims that her conviction or sentence violated

her constitutional rights may file a petition for postconviction relief.      Minn. Stat.

§ 590.01, subd. 1 (2014). The petitioner has the burden to prove the facts alleged in her

petition by a fair preponderance of the evidence. Minn. Stat. § 590.04, subd. 3 (2014).

“To meet that burden, a petitioner’s allegations must be supported by more than mere

argumentative assertions that lack factual support.” Powers v. State, 695 N.W.2d 371,

374 (Minn. 2005).      A petition for postconviction relief may be denied without an

evidentiary hearing if the files and records conclusively show that the petitioner is not

entitled to relief. Minn. Stat. § 590.04, subd. 1 (2014).


                                              3
       We review a district court’s denial of postconviction relief for abuse of discretion.

Gulbertson v. State, 843 N.W.2d 240, 244 (Minn. 2014). “A postconviction court abuses

its discretion when its decision is based on an erroneous view of the law or is against

logic and the facts in the record.” Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012)

(quotation omitted). In reviewing a postconviction court’s decision to deny relief, issues

of law are reviewed de novo and issues of fact are reviewed for sufficiency of the

evidence. Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007).

I.     Appellant’s postconviction petition is procedurally barred.

       The district court concluded that appellant’s claim was barred by State v. Knaffla,

309 Minn. 246, 243 N.W.2d 737 (1976), because “the issues regarding the [SPPDCL]

were known at the time of her direct appeal, and [appellant] failed to request a stay of her

appeal in order to pursue post-conviction claims based upon those issues . . . .” When a

petition for postconviction relief follows a direct appeal of a conviction, all claims that

were raised in the direct appeal are procedurally barred and may not be considered.

Buckingham v. State, 799 N.W.2d 229, 231 (Minn. 2011) (citing Knaffla, 309 Minn. at

252, 243 N.W.2d at 741); see Minn. Stat. § 590.01, subd. 1 (2014) (“A petition for

postconviction relief after a direct appeal has been completed may not be based on

grounds that could have been raised on direct appeal of the conviction or sentence.”).

This bar also applies to all claims that should have been known on direct appeal. King v.

State, 649 N.W.2d 149, 156 (Minn. 2002). We review a district court’s determination

that a postconviction claim is barred by the Knaffla rule for abuse of discretion. See

Hooper v. State, 838 N.W.2d 775, 789 (Minn. 2013) (concluding that district court did


                                             4
not abuse its discretion by deciding that petitioner’s postconviction claim was barred by

the Knaffla rule).

       Here, appellant’s postconviction claim is procedurally barred because she was

aware of the problems but did not request a stay of her direct appeal to investigate a

potential claim concerning the SPPDCL testing issues. See Townsend v. State, 767

N.W.2d 11, 12-13 (Minn. 2009) (holding that the Knaffla bar applied to ineffective-

assistance-of-counsel claims that were known at the time of the direct appeal); Ferguson

v. State, 645 N.W.2d 437, 442 (Minn. 2002) (noting that Ferguson had requested a stay of

his appeal to conduct further investigation into false-testimony claims). Appellant chose

to focus her appeal on the suppression issue. Additionally, because appellant’s brief fails

to acknowledge that her claims are procedurally barred, she does not argue that any

exceptions would apply to overcome the bar.2

II.    Appellant waived any challenge to the admissibility of the state’s evidence by
       submitting the case for resolution under Minn. R. Crim. P. 26.01, subd. 4.

       Aside from being procedurally barred, appellant waived any claim concerning the

admissibility and reliability of the lab test results.    It is undisputed that appellant

“stipulate[ed] to the prosecution’s evidence in a trial to the court” under Minn. R. Crim.

P. 26.01, subd. 4, to obtain appellate review of the district court’s pretrial evidentiary

ruling. In so doing, appellant waived her right to challenge the state’s evidence. Minn.

R. Crim. P. 26.01, subd. 4(f) (providing that “[t]he defendant must also acknowledge that

2
  We note that appellant’s brief also argues that the issue on appeal concerns plea
withdrawal. But appellant did not plead guilty. She stipulated to the state’s evidence
under Minn. R. Crim. P. 26.01, subd. 4, a procedure specifically requiring that she
“maintain the plea of not guilty.”

                                            5
appellate review will be of the pretrial issue, but not of the defendant’s guilt, or of other

issues that could arise at a contested trial”) (emphasis added). If appellant had doubts as

to the authenticity of the controlled-substance, which seems exceedingly unlikely on this

record, she could have exercised her right to further discovery, her ordinary trial rights,

and her ordinary remedies to challenge the admissibility of evidence. Appellant’s clear

strategy was to focus her argument on the claimed illegality of the search and not to argue

that the substance found during the search was not methamphetamine. This strategy was

objectively reasonable given the circumstances.       And in any event, “[t]he extent of

counsel’s investigation is considered a part of trial strategy,” which we generally do not

review. Opsahl v. State, 677 N.W.2d 414, 421 (Minn. 2004).

        By entering into an agreement under Minn. R. Crim. P. 26.01, subd. 4, appellant

waived objections to the admissibility of the SPPDCL lab results.

III.    Appellant’s postconviction petition is also time-barred.

        A petition for postconviction relief must be filed within two years of the later of

“(1) the entry of judgment of conviction or sentence if no direct appeal is filed; or (2) an

appellate court’s disposition of petitioner’s direct appeal.” Minn. Stat. § 590.01, subd.

4(a).   Here, appellant directly appealed from her conviction and sentence, and we

affirmed her conviction on December 24, 2012. Oliveira I, 2012 WL 6652589, at *4.

Appellant’s conviction became final on March 19, 2013, when the Minnesota Supreme

Court denied her petition for further review. Oliveira I, No. A12-0151 (Minn. Mar. 19,

2013) (order op.). Appellant did not file her postconviction petition until April 2, 2015,




                                             6
two weeks after the statutory time limit had expired. Therefore, her postconviction

petition is untimely under Minn. Stat. § 590.01, subd. 4(a)(2).

         A district court may consider an otherwise untimely petition, however, if the

petition satisfies one of several statutory exceptions.      Id., subd. 4(b) (listing five

exceptions). If an exception applies, the petition must be filed within two years of the

date the claim arises. Id., subd. 4(c). A claim arises when the petitioner “knew or should

have known that the claim existed.” Sanchez v. State, 816 N.W.2d 550, 552 (Minn.

2012).

         Here, appellant knew or should have known that her claim concerning testing

irregularities at the SPPDCL existed no later than July 2012, when the testing issues

came to light during the Jensen evidentiary hearings and were publicly acknowledged by

the office that prosecuted her case. State v. Jensen, No. 19HA-CR-09-3463 (Minn. Dist.

Ct. July 16, 2012). However, appellant did not file her postconviction petition until

April 2, 2015, almost three years after the claim arose. Therefore, regardless of whether

an exception applies, appellant’s claim is untimely because she failed to raise the claim

within two years of the date it arose. Minn. Stat. § 590.01, subd. 4(c).

         Because appellant’s claim is time-barred, we do not address the section 590.01,

subdivision 4(b), issue she raises in her brief. See Colbert v. State, 811 N.W.2d 103, 105

n.2 (Minn. 2012) (“Because we hold that review of [appellant’s] petition is barred by

subdivision 4(c), we do not decide the merits of [appellant’s] argument that his petition is

‘not frivolous and in the interests of justice.’”).




                                                7
IV.    The district court’s denial of appellant’s request for an evidentiary hearing
       was appropriate.

       Finally, appellant argues that the postconviction court erred when it denied her

request for an evidentiary hearing. A postconviction court’s decision on whether to hold

an evidentiary hearing is reviewed for abuse of discretion. Riley, 819 N.W.2d at 167. A

postconviction petitioner is not entitled to an evidentiary hearing if “the petition and the

files and records of the proceeding conclusively show that the petitioner is entitled to no

relief.” Minn. Stat. § 590.04, subd. 1. An evidentiary hearing is required only if “there

are material facts in dispute that must be resolved to determine the postconviction claim

on its merits.” Powers, 695 N.W.2d at 374.

       The record here conclusively shows that appellant is not entitled to relief for the

reasons discussed above, none of which require resolution of any disputed fact issues.

Therefore, appellant has not shown that the postconviction court abused its discretion by

denying her request for an evidentiary hearing. Id.

       Affirmed.




                                             8